Citation Nr: 0414135	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  95-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral trench foot prior to January 12, 1998.

2.  Entitlement to a disability rating in excess of 10 
percent for trench foot, right, on and after January 12, 
1998.

3.  Entitlement to a disability rating in excess of 10 
percent for trench foot, left, on and after January 12, 1998.

4.  Entitlement to an increased rating for psychoneurosis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable disability rating for burn 
scars of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision issued by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  It was perfected for appeal in 
January 1995.  The case was remanded by the Board in April 
1997, and in a November 1997 rating action, the veteran's 
psychiatric disability evaluation was increased to 10 
percent, from a non-compensable level.  This action was made 
effective from March 1994.  In an October 1998 rating action, 
the disability evaluation assigned for the veteran's 
bilateral trench foot disability was modified, such that 
separate 10 percent ratings were assigned for each foot.  
This action became effective in January 1998.  The Board 
remanded the case a second time in April 1999, and a third 
time in June 2003.  The matter has since been returned to the 
Board.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns have been addressed.

2.  Prior to January 1998, the veteran's bilateral trench 
foot condition was manifested by no more than mild symptoms.

3.  After January 1998, the veteran's trench foot, right, is 
manifested by occasional pain symptoms such as burning and 
stinging with some atrophy on the dorsum.   



4.  After January 1998, the veteran's trench foot, left, is 
manifested by occasional pain symptoms such as burning and 
stinging with some atrophy on the dorsum.  

5.  The veteran's service-connected psychoneurosis is 
productive of no more than mild symptoms.  

6.  The veteran's burn scars of the right leg measure 60 
square centimeters, are not tender to palpitation, and do not 
limit the function of the affected part.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bilateral trench foot prior to January 12, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7 (2003); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997).

2.  The criteria for a 20 percent disability rating, but no 
more, for trench foot, right, have been met on and after 
January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7122 
(2003); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).

3.  The criteria for a 20 percent disability rating, but no 
more, for trench foot, left, have been met on and after 
January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7122 
(2003); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).

4.  The criteria for a disability rating in excess of 10 
percent for psychoneurosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.126, 4.130, Diagnostic Code 9410 (2003); 38 C.F.R. 
§§ 4.130, 4.132, Diagnostic Code 9410 (1996).

5.  The criteria for a compensable disability rating for burn 
scars of the right leg have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.118, Diagnostic Codes 7802, 7804, 7805 (2003) (2003); 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the veteran was notified of the criteria 
for increased ratings for his service-connected conditions 
via the January 1995 Statement of the Case (SOC), the October 
1998 Supplemental SOC (SSOC) and the November 2002 SSOC.  
Notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim was supplied to the 
veteran via letter in December 2003.
 
Further, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003)(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  No additional 
evidence was identified after the most recent December 2003 
document addressing VCAA notice requirements and it appears 
in any case, the claim has been fully developed.  Therefore, 
not withstanding Pelegrini, to decide the appeal would not be 
prejudicial to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was examined for VA purposes in 
connection with his claims concerning his feet and leg in May 
1994 and November 2000.  See 38 C.F.R. § 3.159(c)(4) (2003).  
He was afforded VA examinations for his psychiatric claim in 
June 1994 and November 1999.  Id.  The resulting reports and 
January 2000 addendums reflecting claims folder review have 
been obtained.  VA treatment records have been obtained and 
the veteran has not identified evidence not of record.  
Accordingly, the Board concludes that no further assistance 
to the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

Legal Criteria

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2003).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Bilateral Trench Foot

During the course of this appeal, the criteria by which the 
veteran's service-connected trench foot conditions are 
evaluated were revised in January 1998.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Thus, the Board will proceed to 
analyze the veteran's claim for an increase under both sets 
of criteria.  If an increase is warranted based solely on the 
revised criteria, the effective date of the increase cannot 
be earlier than the effective date of the revised criteria.  
VAOGCPREC 3-2000 (Apr. 10, 2000).  

Prior to January 12, 1998, a 10 percent rating contemplated 
mild symptoms; a 30 percent disability rating contemplated 
residuals of bilateral frozen feet reflecting persistent 
moderate swelling, tenderness, redness, etc.; a 50 percent 
disability rating for bilateral frozen feet contemplated loss 
of toes, or parts, and persistent severe symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997).

Under the criteria that went into effect on January 12, 1998, 
a 10 percent disability rating contemplated pain, numbness, 
cold sensitivity, or arthralgia.  A 20 percent disability 
rating was warranted for pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 30 percent 
disability rating contemplated pain, numbness, cold 
sensitivity, or arthralgia plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1998).  

The evidence of record during the appeal period includes a 
May 1994 VA feet examination report indicates that the 
veteran had normal appearing feet, normal function, no 
deformity, and no secondary skin or vascular changes.  The 
report contains diagnoses of negative trench foot and 
recurrent leg and foot muscle cramping.  A June 1996 VA 
record indicates that the veteran sought treatment for pain 
of the right hip and leg, not his feet.  A venous Doppler 
study was negative.  

A November 1999 VA examination report indicates that the 
veteran's feet were pink in color and there was no edema.  
His feet were warm, moist, and scaly in texture and there was 
some atrophy on the dorsum.  The report shows that he had 
thickened, opaque nails on the big toes with ragged ends 
compatible with a fungal infection.  His feet had no 
ulceration, no bunions, no calluses, no skin breakdown and no 
peripheral edema.  There was no swelling of the joints and he 
had a good pinprick, vibratory sensation and no sensory 
deficit.  The report reflects that the veteran complained 
that sometimes his feet would burn and sting but he usually 
did not have pain in his feet.  The report indicates he did 
have varicose veins of the feet.  

As to the criteria for evaluating frozen feet in effect prior 
to January 1998, the record fails to show the presence of 
persistent moderate swelling, tenderness, redness, etc. due 
to the veteran's service connected disability, as would 
warrant the assignment of the next higher 30 percent 
evaluation.  The evidence does show, however, the veteran has 
occasional pain symptoms such as burning and stinging with 
some atrophy, which may be considered to approximate the 
criteria for a 20 percent disability rating for each foot 
under the criteria effective in January 1998.  The evidence 
is not indicative of symptoms such as color changes, locally 
impaired sensation, or osteoporosis such that a 30 percent 
disability rating is appropriate for either foot.  See 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).

Accordingly, the Board concludes that a 20 percent disability 
rating, but no more, is warranted for the veteran's trench 
foot, right, and for his trench foot, left.  See 38 C.F.R. § 
4.104. Diagnostic Code 7121, Note 2 (1998).  The 20 percent 
disability ratings for each foot are effective January 12, 
1998.  See VAOGCPREC 3-2000 (Apr. 10, 2000).

The Board notes that the criteria for evaluating the 
veteran's bilateral foot condition were again revised in 
August 1998.  Under the criteria that went into effect on 
August 13, 1998, a 10 percent rating contemplates arthralgia 
or other pain, numbness, or cold sensitivity.  A 20 percent 
disability rating contemplates: arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhirosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) in the 
affected area.  A 30 percent disability rating contemplates 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhirosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) in the 
affected area.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(2003).   The changes that went into affect in August 1998 
merely clarified the January 1998 criteria.  Specifically, 
the symptom of arthralgia was added along with the less 
specific symptom of pain since the medical concept that 
arthralgia may result from cold injury was then relatively 
new and arthralgia was clarified as but one type of pain that 
would satisfy the criterion.  See 62 Fed. Reg. 65, 207 
(1997).  As the veteran's subjective complaints of all types 
of pain have been utilized to evaluate his claim under the 
criteria effective in January 1998, the August 1998 revision 
does not change the evaluation or outcome of his increased 
rating claim.  

The Board notes that the August 1998 revision also affected 
Note 1 of Diagnostic Code 7122.  Under the January 1998 
criteria, amputations of fingers and toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy should be separately evaluated 
under other diagnostic codes.  38 C.F.R. § 4.104. Diagnostic 
Code 7121, Note 1 (1998).  Under the August 1998 criteria, 
other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., are to be separately evaluated unless they are 
used to support an evaluation under diagnostic code 7122.  
38 C.F.R. § 4.104. Diagnostic Code 7121, Note 1 (2003).  The 
evidence of record does not contain medical evidence of the 
veteran having ever undergone an amputation or having been 
diagnosed with squamous cell carcinoma, peripheral neuropathy 
or any other disabilities as the residual effects of his in-
service trench foot.  As such, a separate disability rating 
is not warranted under either the January 1998 or the August 
1998 Note 1.  The Board notes that the evidence did show some 
muscle atrophy but as the medical evidence of atrophy on the 
dorsum of the feet was used in addition to the veteran's 
occasional pain symptoms to warrant his 20 percent disability 
ratings, a separate disability rating is not appropriate.  
See 38 C.F.R. §§ 4.14, 38 C.F.R. § 4.104. Diagnostic Code 
7121, Note 1 (2003).

Increased Rating for Psychoneurosis

During the course of this appeal, the criteria by which the 
veteran's service-connected psychiatric condition is 
evaluated were revised.  This occurred in November 1996.  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Thus, the Board will 
proceed to analyze the veteran's claim for an increase under 
both sets of criteria.  If an increase is warranted based 
solely on the revised criteria, the effective date of the 
increase cannot be earlier than the effective date of the 
revised criteria.  VAOGCPREC 3-2000 (Apr. 10, 2000).  

Prior to November 7, 1996, in assessing the severity of a 
mental disorder, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered. Social inadaptability, however, was 
evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9410, 
Note (1) (1996).

The prior criteria envisioned that a 10 percent evaluation 
was warranted where the claimant presented symptomotology 
that was less severe than that required to meet the criteria 
for a 30 percent evaluation, but also presented evidence of 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9410 (1996).

A 30 percent disability evaluation was warranted where there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9410 (1996).  In this regard, the 
Board acknowledges that VA General Counsel opinion 9-93 
defines the word "definite," as used in 38 C.F.R. § 4.132 
to describe a 30 percent degree of disability for purposes of 
rating claims involving psychiatric disabilities, as meaning 
distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large.  See VAOPGCPREC 9-
93 (November 1993) (emphasis added).

The revised schedular criteria, effective as of November 7, 
1996, incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under the revised schedular criteria, a 10 
percent schedular evaluation for mental disorders 
contemplates occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9410 (2003).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9410 (2003).

Under the revised criteria, the symptoms listed in are not 
intended to constitute an exhaustive list, but rather serve 
as examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Here, the June 1994 VA mental disorders examination report 
indicates that the veteran stated that he fished 
occasionally, mostly sat around and would drive into town 
when the need arose.  The report indicates that the veteran 
had trouble getting and staying asleep and while he had a 
limited social life, he knew people where he lived and 
stopped to talk if he saw a friend on the street.  Little 
family contact was reported.  The report reflects that the 
veteran mumbled, had to be asked to repeat himself several 
times, and volunteered very little information, often 
responding with sparse information.  The report indicates 
that he did not have a thinking disorder or psychotic 
symptoms and that no anxiety symptoms were observed or 
reported.  He had a flat affect.  The report contains a 
diagnosis of adjustment disorder with depressed mood and a 
global assessment of functioning (GAF) score of 55, which 
reflects symptomotology of moderate symptoms on a 
hypothetical continuum of mental health and illness.  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  The report also indicates that the veteran had 
four severe psychosocial and environmental problems but does 
not specifically indicate what these problems are.

A July 1996 VA treatment record indicates that the veteran's 
sleep was okay and he denied suicidal and homicidal 
idealizations.  He was alert, oriented, thoughts were intact, 
and had a depressed affect.

A November 1999 VA mental disorders examination report 
indicates that the information given by the veteran during 
the examination was considered to be generally unreliable.  
The report indicates that the veteran exhibited paranoia.  He 
indicated that he slept well at night and got along well with 
the people with whom he lived at a nursing home.  The 
examiner noted that the veteran was tense during the 
interview.  Mental status examination showed that he had 
significant problems with his memory both long and short term 
but that his memory loss was associated with aging, not his 
service-connected psychiatric condition.  His reasoning, 
insight and judgment were poor.  The examiner specifically 
noted that the veteran's service-connected psychiatric 
condition had not significantly changed and that the 
veteran's overall GAF score had significantly diminished as 
the result of the veteran's dementia, which is not service-
connected.  The report indicates that while the veteran's 
current GAF score was 55, his GAF score specifically related 
to his service-connected psychoneurosis would be 65, 
representative of mild symptoms but generally functioning 
well on a hypothetical continuum of mental health and 
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

VA medical records do not reflect treatment for the veteran's 
service-connected psychiatric condition. Instead, the records 
reflect treatment for non-service connected conditions.

When it is not possible to separate the effects of the 
service-connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability. See 
Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the 
veteran's is service-connected for psychoneurosis symptoms 
can be separated from his non-service connected dementia 
symptomotology.  Specifically, the examiner noted in the 
November 1999 VA mental disorders examination report that the 
veteran's symptomotology that is due to his service-connected 
condition alone is mild.  Accordingly, under the prior 
criteria, the veteran's service-connected psychoneurosis 
disability picture does not more closely approximate the 
criteria for a higher, 30 percent disability rating as the 
service-connected disability alone is not manifested by 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people or symptoms 
that result in definite industrial impairment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9410 (1996).  Accordingly, the Board 
concludes that the evidence of record does not indicate that 
higher disability rating is warranted under the prior 
criteria for evaluating mental disorders.

Nor is a higher disability rating appropriate under the 
revised criteria.  As indicated, the evidence of record 
reveals that the veteran's service-connected psychiatric 
symptoms are mild in nature.  Specifically, the evidence 
shows that he was tense during interviews, alert, oriented, 
showed no anxiety symptoms, and did not have a thinking 
disorder or psychotic symptoms.  Furthermore, while the 
evidence reveals the veteran had a limited social life, when 
he lived on his own he would stop to talk if he saw a friend 
on the street.  While the evidence reflects that when he 
later moved into a nursing home he got along well with the 
people, a September 2001 VA record indicates that the veteran 
received treatment after being assaulted by another resident 
of the nursing home.  While his reasoning, insight and 
judgment were noted as poor, the evidence does not reveal 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss as a result of his service-
connected psychoneurosis.  38 C.F.R. § 4.130, Diagnostic Code 
9410 (2003).  Accordingly, the Board concludes that the 
evidence of record does not reveal that the veteran's 
service-connected psychoneurosis disability picture alone 
more closely approximates the type and degree of symptoms 
contemplated by a 30 percent disability rating under the 
revised criteria.  38 C.F.R. § 4.7 (2003).

In short, the evidence does not reveal that a higher 
disability rating is warranted under either the prior or 
revised criteria for evaluating mental disorders.  As such, 
the veteran's claim of entitlement to an increased rating for 
his service-connected psychoneurosis is denied.

Compensable Disability Rating for Burns Scars of the Right 
Leg

During the course of this appeal, the criteria by which the 
veteran's service-connected scar is evaluated were also 
revised.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Thus, the Board 
will proceed to analyze the veteran's claim for an increase 
under both sets of criteria.  If an increase is warranted 
based solely on the revised criteria, the effective date of 
the increase cannot be earlier than the effective date of the 
revised criteria.  VAOGCPREC 3-2000 (Apr. 10, 2000).  

Under Diagnostic Code 7805, a scar is to be rated on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (2003); 38 C.F.R. § 4.118 (2002).   The May 1994 VA 
examination report and the November 1999 VA examination 
report both indicate that the veteran did not have limitation 
of function of the affected part. Therefore, there is no 
basis to assign a compensable disability rating for the 
veteran's disability under this diagnostic code.  See also 
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

As to whether an increased rating is warranted for the 
veteran's disability under any other Diagnostic Code that 
contemplates scars, the record shows the presence of a scar 
that measured 12 centimeter (cm) by 5 cm, or 60 square cm.  
Under the criteria in effect prior to August 30, 2002, a 
superficial scar that was tender and painful upon 
demonstration warranted a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.  Here, the evidence shows that the 
veteran's right leg burn scar had no adherence, ulceration, 
skin breakdown, elevation, depression, underlying tissue 
loss, keloid formation or disfigurement.  The March 1994 VA 
scar examination report indicates that the veteran's scar was 
not tender or painful on objective demonstration.  The 
November 1999 VA examination report again reflects that the 
veteran's scar was not tender to palpitation and that the 
veteran indicated that he did not really notice any pain or 
"not very much anyway."  Therefore, the evidence of record 
does not demonstrate that the veteran has a painful burn scar 
of the right leg to warrant a compensable disability rating 
under either the prior or revised criteria.  See 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2003); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).

Moreover, the veteran's 60 square cm scar is significantly 
smaller than the 929 square cm or greater contemplated in the 
revised criteria for a compensable rating for superficial 
scars with no limitation of motion.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2003).  As such, the veteran's burn 
scars of the right leg do not more closely approximate the 
criteria for a compensable rating under available alternative 
diagnostic codes.  38 C.F.R. § 4.7 (2003).

Finally, the Board recognizes that the veteran's service-
connected conditions may limit his efficiency in certain 
tasks.  However, neither his bilateral foot disability, 
psychoneurosis nor his scars of the right leg present 
manifestations that could be regarded as presenting 
exceptional or unusual disabilities.  The disability ratings 
themselves are recognition that industrial capabilities are 
impaired and his disability pictures are not reflective of 
factors that take them outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the Board 
finds that none of the disabilities at issue warrant referral 
for the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2003).


ORDER

An increased rating for bilateral trench foot prior to 
January 12, 1998, is denied.

On and after January 12, 1998, a 20 percent disability 
rating, but no more, for trench foot, right, is granted, 
subject to the laws and regulations governing the 
disbursement of VA benefits.

On and after January 12, 1998, a 20 percent disability 
rating, but no more, for trench foot, left, is granted, 
subject to the laws and regulations governing the 
disbursement of VA benefits.

An increased rating for psychoneurosis is denied.

A compensable disability rating for burn scars of the right 
leg is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



